DISSENTING OPINION.
I am of the opinion that this case was correctly decided at the former hearing, and adhere to the opinion rendered by the majority of the Judges then participating in that decision of the case. Of the three Judges composing that majority, Judges McGOWEN, ETHRIDGE and myself, the first two are no longer members of the Court, Judge McGOWEN having been removed by the hand of death, and Judge ETHRIDGE by the expiration of his term of office.
The suggestion of error should be overruled. *Page 631